Citation Nr: 0922307	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) prior to December 
17, 2008, and in excess of 70 percent since December 17, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied a rating in excess of 30 percent for PTSD.  
In May 2007, this matter was remanded by the Board for 
further development.

A March 2009 rating decision increased the rating for PTSD to 
50 percent, effective July 19, 2003, and to 70 percent, 
effective December 17, 2008.  However, as that grant does not 
represent a total grant of benefits sought on appeal, this 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From July 18, 2003, to December 16, 2008, the Veteran's 
PTSD was manifested by no more than occupational and social 
impairment with panic attacks more than once a week, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  Since December 17, 2008, the Veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in family relations and mood due to near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
prior to December 17, 2008, and in excess of 70 percent since 
December 17, 2008, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code (DC) 9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In September 2003, after the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in June 2007 and April 2009.  It is therefore inherent 
in the claim that the Veteran had actual knowledge of the 
rating element of an increased rating claim.

With respect to the increased rating claim for PTSD, the 
Board acknowledges that the notices sent to the Veteran in 
September 2003, June 2007, and April 2009 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the September 2003 notice he was told to 
submit evidence showing that his service-connected disorder 
had worsened.  In notices dated in June 2007 and April 2009, 
he was provided examples of evidence that may affect his 
disability ratings including information about on-going 
treatment records; recent Social Security determinations; or 
statements from employers as to his job performance, lost 
time, or other information regarding how his condition 
affected his ability to work.  In addition, the November 2004 
statement of the case and March 2009 supplemental statement 
of the case included the schedular criteria and diagnostic 
code needed to support an increased rating for the Veteran's 
disability.  Based on the evidence above, the Veteran can be 
expected to understand from the various letters from the RO 
what was needed to support his increased rating claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in statements 
made during VA examinations in November 2003, March 2005, and 
December 2008 during which he discussed the severity of his 
disability and its affect on his daily life.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, the 
Board finds the duty to assist and duty to notify provisions 
have been fulfilled and no further action is necessary under 
those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  VA medical examinations pertinent to the Veteran's 
claim were obtained in November 2003, March 2005, and 
December 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 50 percent disability rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

July 18, 2003 to December 16, 2008

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 50 percent for PTSD 
at any time during the period under consideration.

VA medical records dated in April 2003 reflect the Veteran's 
complaints of problems sleeping, nightmares, and flashbacks 
since service.  Records indicate that he retired from 
employment in July 2001.  On examination, he was pleasant and 
cooperative without any signs of severe depression, severe 
anxiety, or psychosis.  A July 2003 report indicates that the 
Veteran was placed on disability retirement from a state 
retirement program.  In August 2003, he continued to have 
nightmares, flashbacks, and thoughts about combat in Vietnam.  
He reported that he had some improvement, but still had 
nightmares and flashbacks.  A November 2003 note indicates 
that he was alert and oriented times three.  He was dressed 
casually with good hygiene and grooming, but was anxious and 
displayed psychomotor agitation.  His affect was appropriate, 
while speech was clear and audible.  His thought process was 
logical and goal-directed and he denied any suicidal or 
homicidal ideations.  Insight and judgment appeared adequate.  
Another November 2003 report notes that the Veteran was able 
to work in the Department of Corrections successfully for 
many years and had a GAF score of 55 to 60.

According to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a Global Assessment of Functioning (GAF) 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school).  A 
GAF of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co-
workers).  A GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.

The Veteran underwent a VA psychology assessment in November 
2003.  He had frequent nightmares and disturbing thoughts 
related to Vietnam.  He avoided thoughts, feelings, and 
activities that reminded him of combat.  He reported a 
diminished interest in significant activities and felt 
detached from others.  He reported hypervigilance, sleeping 
with a weapon close at hand, irritability, and exaggerated 
startle response.  He complained of monthly anxiety attacks 
when he had feelings of impending doom with shortness of 
breath, heart palpitations, cold sweat, and light-headedness 
that lasted five to ten minutes.  He also complained of brief 
periods of depression.  It was noted that his hip [condition] 
caused him chronic pain and was the impetus for his medical 
retirement.  On examination, he was alert and oriented with 
appropriate grooming and hygiene.  He displayed mild 
psychomotor agitation during interview sessions.  His mood 
was anxious with an appropriate affect.  Speech was clear and 
audible.  His thought process was occasionally tangential and 
he denied any current or past suicidal and homicidal 
ideations.  He also denied symptoms of psychosis and gave no 
evidence of any psychotic processes.  Judgment and insight 
appeared good.  It was noted that he re-experienced combat 
events via nightmares and intrusive thoughts and both 
psychosocial and physiological distress.  His avoidance 
symptoms included efforts to avoid thoughts, feelings, 
people, and activities related to combat experiences; 
diminished interest in significant activities; and 
detachment.  Hyperarousal symptoms included difficulty 
sleeping, irritability, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  He had 
periods of a depressed mood and panic attacks.  He was 
assigned a GAF score of 50.

The Veteran underwent a VA examination in November 2003.  It 
was noted that he was employed as a correctional officer for 
almost twenty-nine years before retiring as a prison captain.  
The frequency, severity, and duration of the psychiatric 
symptoms had been aggravated since his retirement in 2000, 
after which his symptoms surfaced and left him feeling 
lonely.  He had avoidant symptoms, but spent time with his 
brother hunting and fishing.  However, he had no friends.  He 
claimed that he never adjusted to civilian life after service 
which is the reason he began drinking alcohol.  The Veteran 
complained of ongoing panic attacks and described himself as 
easily angered with a short fuse.  He was on antidepressants, 
but had side effects.  Subjectively, he complained of ongoing 
nightmares of seeing his personnel losing their limbs in a 
fire.  He complained of panic attacks, an unstable mood, 
angry spells, and paranoia especially at night.  He was very 
supportive of his brother, took care of his mother, and had a 
good administrative functioning role.  His physical health 
had deteriorated secondary to a hip condition.  There was a 
mild impairment of social and interrelationships, and 
recreational and leisure pursuits.  On mental status 
examination, he was alert, oriented, well-groomed with good 
hygiene, and very appropriate.  He displayed very mild 
psychomotor agitation during the interview, but quickly 
calmed down.  His affect was a bit anxious, but appropriate.  
Speech was coherent, relevant, audible, and elaborate.  The 
Veteran's thought process was occasionally tangential, but he 
denied any current or past suicidal and homicidal ideations 
and denied auditory and visual hallucinations.  There was no 
evidence of any psychotic process.  Judgment and insight 
appeared to be good without delusions.  The Veteran's thought 
process was communicative.  He had good eye contact and very 
appropriate behavior.  There was no remote or long-term 
memory loss.  Panic attacks were described as very abrupt and 
short lived.  While depression or depressive mood was not 
noted, the Veteran was anxious during the interview.  Impulse 
control was very good, while motivation and mood were 
appropriate.  He had some sleep impairment.  The examiner 
indicated that no additional mood or personality disorders 
and diagnosed him with chronic PTSD with a GAF score of 55.

VA medical records dated in December 2003 reflect that the 
Veteran's mood was euthymic with a mildly constrict affect.  
However, he reported that his symptoms were less severe.  He 
indicated that he enjoyed hunting with his grandson, tried to 
walk everyday to get exercise, and was an avid reader.  In 
January 2004, he reported physical and psychological 
improvement.  He indicated that he still had occasional panic 
attacks, but their frequency had decreased since changing his 
medication.  His mood was dysphoric with a constricted 
affect.  In February 2004, his mood was euthymic and with an 
appropriate affect.  He reported having several panic attacks 
per week, but explained that they quickly passed without 
causing significant distress or impairment.  He also 
complained of nightmares several times per week.  In March 
2004, the Veteran had continued complaints of nightmares.  
His mood was euthymic with an appropriate affect.  In May 
2004, his mood was dysphoric with a constricted affect.  He 
reported that he generally had not been bothered by panic 
attacks.  He was diagnosed with PTSD and panic disorder 
without agoraphobia.  He had a GAF score of 55 or 60.  In 
June 2004, his mood was dysphoric with a blunted affect.  The 
Veteran had several mild panic attacks since the last 
session, but no major attacks.  He seemed somewhat detached 
when reviewing high-points and low points of his life.  In 
July 2004, his mood was dysphoric with appropriate affect.  
He continued to have panic attacks.  In August 2004, he 
reported a panic attack which had lasted over one hour.  His 
mood was mildly anxious with a congruent affect.  He 
complained of nightmares, flashbacks, trouble sleeping, and 
panic attacks.  He had a GAF score between 55 and 60.  In 
September 2004, he reported a few mild panic attacks since 
the last session, but explained that they were not terrible.  
He had less frequent nightmares and was interested in finding 
part-time employment.  In October 2004, it was noted that he 
had irrational beliefs during his panic attacks.  His mood 
had improved, but he had little change in his panic attacks 
during which he had imagery.  He had continued nightmares, 
flashbacks, and trouble sleeping with a GAF score of 55 to 
60.  In December 2004, his mood was dysphoric with a 
constricted affect.

VA medical records dated in January 2005 reflect the 
Veteran's mood was anxious with a blunted affect.  He denied 
any major panic attacks within the last several months.  He 
had continued complaints of nightmares, flashbacks, trouble 
sleeping, and occasional panic attacks.  In February 2005, he 
had a dysphoric mood with a constricted affect.  He reported 
increased difficulty sleeping.  In March 2005, the Veteran's 
mood was more anxious than usual with a constricted affect 
with psychomotor agitation.  With respect to thought process, 
he tended to change subjects frequently, and reported an 
increase in symptoms of avoidance, re-experiencing, and 
arousal.  In April 2005, his mood was dysphoric with a 
blunted affect.  He denied any major panic attacks in the 
past several months, but acknowledged smaller ones.  He still 
had nightmares, flashbacks, and trouble sleeping with panic 
attacks two or three times per week.  He seemed to be in 
reasonable physical and mental health.  His GAF score 
remained between 55 to 60, but the physician indicated that 
score was provisional because he had fairly severe PTSD.  A 
May 2005 report shows a blunted affect.  The Veteran's mood 
was dysphoric and anxious, while thought process was goal-
directed and thought content was within normal limits without 
cognitive or perceptual distortion.  He had problems with 
anger and nightmares.  In June 2005, the Veteran explored an 
interest in employment which was more related to self-esteem 
and structure than financial.  He had problems with anger, 
panic attacks and anxiety, and nightmares.
The Veteran underwent a VA PTSD examination in March 2005.  
It was noted that he was retired and used to work in a 
corrections department, but was not currently employed due to 
a hip fracture.  He reported that he was in counseling and 
had improved with medication.  He had continued complaints of 
nightmares and memories of war, but denied any flashbacks 
during the day.  He explained that he was anxious, nervous, 
tense, and had anxiety attack-like symptoms at times.  He 
felt uncomfortable in crowds, malls, and busy places.  He 
denied having any auditory or visual hallucinations and 
suicidal or homicidal ideas or plans.  He did not have any 
dissociative symptoms and was in compliance with his 
medications.  His anger management problem affected his 
marital relationship.  He had limited friends and socialized 
occasionally.  He denied having many leisure activities and 
had maintained his sobriety.  He denied having any assaultive 
or violent behavior and suicide attempts.  On examination, he 
was casually dressed and able to make eye contact.  Speech 
was clear and understandable.  Mood was concerned and 
worried.  Affect was congruent with an appropriate mood.  
Thought process was intact.  Thoughts were animated and 
collected.  There was no evidence of thought insertion, 
exertion, or thought broadcasting.  There were no ideas of 
reference and he denied auditory and visual hallucinations, 
and suicidal and homicidal ideas.  He had no flashbacks or 
dissociative symptoms, but had continued nightmares.  While 
he had occasional angry attacks, he was oriented to place, 
space, and time.  Recent, remote, and immediate memory was 
intact.  Insight and judgment were good.  The examiner opined 
that since he was only having nightmares, did not have any 
major flashbacks or dissociative symptoms and his symptoms 
had only a moderate affect on his social functions.  He was 
assigned a GAF score from 60 to 65.

VA medical records dated in July 2005 reflect that the 
Veteran's behavior was appropriate.  Speech was monotonous 
and loud.  Affect was blunted with a dysphoric mood.  Thought 
processes were appropriate and goal-directed and thought 
content was within normal limits without cognitive or 
perceptual distortion.  He still complained of nightmares, 
anger, anxiety, and panic attacks two to three times per 
week.  He was given a GAF score of 53.  In August 2005, dress 
and personal appearance were appropriate.  He had moderate 
psychomotor agitation with poor eye contact.  Speech was 
monotonous and loud with a blunted affect.  His mood was 
dysphoric and anxious.  Thought process was appropriate and 
goal-directed, while thought content was within normal limits 
without cognitive or perceptual distortion.  He had continued 
issues with anger, nightmares, anxiety, and panic attacks.  
In October 2005, he reported little change in his symptoms.

VA medical records dated in January 2006 reflect that the 
Veteran's personal appearance was appropriate.  He had no 
involuntary movement and speech was monotonous.  Affect was 
flat with a dysphoric mood.  Thought processes were 
appropriate and goal-directed.  Thought content was within 
normal limits and without cognitive or perceptual distortion.  
He reported feeling more depressed over the past few months 
and less motivated with less energy.  However, he expressed a 
desire to return to work.  He had anger problems, nightmares, 
anxiety, and panic attacks.  He was assigned a GAF score of 
45 to 50, because he seemed a little more depressed than he 
had in the past, although the psychiatrist opined that may be 
due to his medical problems.  In April 2006, his dress and 
appearance were appropriate and he was described as highly 
fidgety.  Speech was monotone with a blunted affect and a 
depressed and anxious mood.  Thought processes were 
appropriate and goal-directed.  Thought content was within 
normal limits without cognitive or perceptual distortion.  He 
was more depressed and lacked "gumption" to engage in any 
activities and reportedly spent eighteen hours in bed and did 
nothing.  He reported constant daydreaming, but was unable to 
cite the content of the same.  Panic attacks continued and he 
was more irritable and anxious.  The Veteran reported that he 
got along with his wife, but that they did not spend much 
time together and that he had problems with his brother.  He 
complained of nightmares, a depressed mood, anger, and 
anxiety with panic attacks.  Another April 2006 note 
indicates that he had a depressed affect, thoughts, and 
behavior; anhedonia; and a lack of motivation.  In May 2006, 
he was alert and oriented times three and had continued 
complaints of nightmares, flashbacks, trouble sleeping, and 
more depression.  He was assigned a GAF score of 45.  His 
personal appearance was appropriate without involuntary 
movements.  Speech was normal for rate and tone with a 
constricted affect and dysphoric mood.  Thought processes 
were appropriate and goal-directed.  Thought content was 
within normal limits without cognitive or perceptual 
distortion.  He indicated that he was doing much better with 
medication in the areas of sleep, mood, and nightmares and 
was more active.  His panic attacks were tolerated well.  In 
May 2006, he seemed to be in reasonable mental and physical 
health with a GAF score of 45.  In June 2006, it was noted 
that he was not suicidal.  On mental status examination, he 
was casually groomed.  Affect was blunt with spontaneous 
speech.  Mood was less depressed, and less irritable.  
Thought content was not suicidal.  In September 2006, his 
dress and personal appearance were appropriate.  He had mild 
psychomotor agitation and monotone speech.  Affect was 
blunted with a dysphoric and anxious mood.  Thought processes 
were goal-directed and thought content was within normal 
limits without cognitive perceptual distortion.  No lethality 
was indicated.  He had continued depressed mood, anger, 
nightmares, and anxiety with panic attacks.  His GAF score 
remained unchanged.

VA medical records dated in January 2007 reflect that the 
Veteran's dress and personal appearance were appropriate.  He 
had no involuntary movement abnormalities.  Speech was 
monotone.  He had a blunted affect with a euthymic mood.  
Thought processes were appropriate and goal-directed and 
thought content was within normal limits without cooperative 
or perceptual distortion.  There was no change in panic 
attacks or in distressing memories.  Although he denied it, 
he appeared to be more irritable than in the past.  He had a 
depressed mood, anger, nightmares, and anxiety with panic 
attacks.  He was not on any antipsychotic drugs and had a GAF 
score of 45.  In March 2007, dress and personal appearance 
were appropriate.  No involuntary movement abnormalities were 
noted.  Speech was monotone with a blunted affect and a 
depressed and anxious mood.  Thought processes were 
appropriate and goal-directed.  Thought content was within 
normal limits without cognitive or perceptual distortion.  
Another March 2007 note states that the Veteran seemed 
depressed and apparently had a lot of hip pain.  He was 
assigned a GAF score of 50.  In June 2007, he presented with 
complaints of nightmares, flashback, and trouble sleeping.  
He had lost some weight but was not on any antipsychotic 
drugs.  He was given a provisional GAF score of 50.  In July 
2007, he was not suicidal but had continued complaints of 
nightmares and flashbacks.  On mental status examination, he 
was casually groomed.  Affect was blunt and speech was 
spontaneous.  The Veteran's mood was less depressed and less 
irritable and he was not suicidal.  In September 2007, he was 
casually dressed and appropriately groomed.  He was 
interpersonally intense, irritable, angry, apathetic, and 
sufficiently cooperative.  The Veteran was alert and fully 
oriented.  Speech was normal in rate, volume, and fluency.  
Thought processes were goal-directed and linear.  He had no 
auditory or visual hallucinations.  Thought content was 
reality based without cognitive or perceptual distortion.  He 
had no homicidal or suicidal ideations.  His mood was low and 
irritable.  Affect was mood congruent and constricted.  
Insight was fair.  It was noted that he visited his sister 
and spent time with his grandson.

The Board finds that a rating in excess of 50 percent for the 
Veteran's service-connected PTSD is not warranted at any time 
during the period under consideration.  The competent medical 
evidence shows that the Veteran's psychiatric disability 
ranged from a GAF score of 45 indicative of serious symptoms, 
to a score of 65 indicative of only mild symptoms.  However, 
on average the Veteran had a GAF score of 51 which is 
indicative of only moderate symptoms.  While the Veteran was 
assigned GAF scores of 45 to 50 from November 2003 to January 
2007, which indicate serious symptoms or any serious 
impairment in social, occupational, or school functioning, 
those scores are inconsistent with the Veteran's reported 
symptomatology that is negative for suicidal ideations, 
evidence of any obsessional rituals, and findings of any 
serious impairment in social or occupational functioning.  
While the Veteran denied having any friends, he had a 
relationship with his wife and brother and enjoyed hunting 
and fishing.  In fact, on VA examination in November 2003, 
the examiner opined that there was only a mild impairment of 
social and interrelationships, and recreational and leisure 
pursuits.  The competent medical evidence shows that the 
Veteran had an appropriate appearance, occasional panic 
attacks, maintained familial relationships, and denied 
suicidal ideations.  Here, the evidence does not support a 
finding of any occupational and social impairment caused by 
suicidal ideation; obsessional rituals; speech that was 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or inability to establish and maintain effective 
relationships.  Therefore, the Board finds that the competent 
medical evidence does not support a rating greater than 50 
percent for Veteran's service-connected PTSD at any time 
during the period under consideration.  While he had some 
panic attacks, depression, and difficulty in adapting to 
stressful circumstances, the Board finds that his overall 
symptomatology more nearly approximates the criteria for the 
50 percent rating.

Since December 17, 2008

The Veteran was afforded a VA mental disorders examination in 
December 2008 at which time it was noted that he had limited 
social interaction with his sister and brothers.  He had 
continued symptoms of PTSD including nightmares, flashbacks, 
anger outbursts, hypervigilance, and startled response.  He 
was unable to sleep and had been taking medication.  He 
explained that noise would set off flashbacks.  He complained 
of nightmares, panic attacks, and anticipatory anxiety over 
catastrophic events.  Panic attacks occurred two to four 
times per week lasting from a few minutes to a few hours.  
Nightmares occurred five to six times per week.  He had 
problems falling asleep and sometimes heard whispering 
voices.  Outbursts of anger were directed at his wife, his 
sister, and brothers for no apparent reason.  He also had a 
depressed mood with low energy and motivation and lost 
interest in fishing and hunting.  He also became angry at the 
physician's assistant and shouted at her.  Since his 
retirement, he had not worked and had been unable to work.  
His treatment included supportive psychotherapy and 
medication which helped to decrease his flashbacks and 
startle response.  He was not able to hunt with a gun, as 
gunshots triggered startle response and flashbacks.  However, 
he still bow hunted with his step-grandson.  On mental status 
examination, he did not show any impairment in thought 
process or communication.  He spoke at a normal rate and 
volume.  His thought processes seemed to be goal-directed.  
He had some hallucinations during which he could hear a voice 
whispering his name, but he denied any delusions or visual 
hallucinations.  He did not show any inappropriate behavior 
during the examination.  He denied suicidal or homicidal 
thoughts, ideas, or plans except that he might kill an 
intruder in his home.  He was well-oriented to time, place, 
and person.  He reported a moderate memory loss and an 
inability to name some objects.  However, his remote memory 
seemed to be well-preserved.  He did not describe obsessive 
ritualistic behavior and the rate and flow of speech was 
normal.  He did not show any relevant, illogical, or obscure 
speech pattern.  He continued to have one or two panic 
attacks triggered by no particular participating factors 
which were quite severe and lasted for a few minutes to hours 
occurring three to five times per week.  He continued to have 
a depressed mood and general anxiety for which he took 
medication.  He did not show any impaired impulse control, 
but did have a short temper and anger outbursts which he felt 
guilty about and apologized.  He continued to have persistent 
nightmares, flashbacks, and interrupted sleep.  The Veteran 
was diagnosed with chronic PTSD and the examiner opined that 
his psychosocial stressor was severe with an inability to 
perform hobbies, social interactions, and occupational 
functions.  He was assigned a GAF score of 50.  It was noted 
that his PTSD and panic disorder seemed to diminish his 
social and occupational functioning.  He was described as 
having total occupational and moderate social impairments and 
was found to be competent for VA purposes.

The Board finds that a rating in excess of 70 percent for the 
Veteran's service-connected PTSD is not warranted at any time 
since December 17, 2008.  On VA examination in December 2008, 
the Veteran was assigned a GAF score of 50 indicative of 
serious symptoms.  On examination, the Veteran did not show 
any impairment in thought process or communication.  He had 
some auditory hallucinations, but denied any delusions or 
visual hallucinations.  With the exception of thoughts that 
he might kill an intruder in his home, the Veteran also 
denied any suicidal or homicidal thoughts, ideas, or plans.  
In addition, he was well-oriented to time, place, and person.  
The examiner opined that his psychosocial stressor was severe 
with an inability to perform hobbies, social interactions, 
and occupational functions, with total occupational and 
social impairments.  While the examiner also opined that he 
did not show any appropriate behavior during the examination, 
the evidence does not support a finding of total occupational 
or social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place, memory loss for names of close relatives, 
own occupation, or own name.  Therefore, the Board finds that 
the competent medical evidence does not support a rating 
greater than 70 percent for Veteran's service-connected PTSD 
since December 17, 2008.  While he has some auditory 
hallucinations and moderate social impairment, the Board 
finds that his overall symptomatology more nearly 
approximates the criteria for the 70 percent rating.  While 
he was shown unable to work at the December 2008 examination, 
that finding appears to have considered other disabilities.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Here, there is no 
evidence of frequent hospitalizations due to his psychiatric 
disability.  Neither does the record reflect marked 
interference with his employment solely due to his service-
connected disability.  In fact, in November 2003, it was 
noted that his hip [condition] caused him chronic pain and 
was the impetus for his medical retirement.  In addition, on 
VA PTSD examination in March 2005, it was noted that he was 
not employed due to a hip fracture.  Here, the record does 
not support a finding that the Veteran is unemployed due 
solely to his psychiatric disorder.  For these reasons, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating for this disability is not 
warranted.

The Board recognizes the Veteran's contentions as to the 
severity of his PTSD.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson he is not competent to provide 
opinions requiring medical knowledge, such as whether the 
current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Thus, his assertions are not competent medical evidence that 
provides a basis for the assignment of a rating in excess of 
50 prior to December 17, 2008, or in excess of 70 percent 
since December 17, 2008 for PTSD.

Accordingly, the Board finds that the preponderance of 
evidence is against the Veteran's claim for a rating in 
excess of 50 percent for PTSD prior to December 17, 2008, and 
in excess of 70 percent since December 17, 2007, and his 
claim is therefore denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for posttraumatic stress disorder in 
excess of 50 percent from July 18, 2003 to December 16, 2008, 
and in excess of 70 percent since December 17, 2008, is 
denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


